        Case 1:21-cv-00904-TWT Document 1 Filed 03/04/21 Page 1 of 10




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

FREDERICK GREEN,                           )
                                           )
      Plaintiff,                           )
v.                                         )
                                             Civil Action File No.
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
      Defendant.                           )
                                           )
                                           )

                                 COMPLAINT

      COMES NOW FREDERICK GREEN and files his Complaint against the

Defendant, stating as follows:

                         Parties, Jurisdiction and Venue

                                      1.

      Frederick Green is a citizen of the United States and resident of the State of

Georgia. He resides at 1317 Thurgood Street, Atlanta, GA 30314.

                                      2.

      On March 19, 2020, Jonathan Moutrey (“Moutrey”) was employed by the

United States Postal Service (“USPS”) and was operating a postal delivery truck

on McFarland Parkway at or near its intersection with Trotters Parkway, Forsyth

County, in the course and scope of his employment with the USPS.
        Case 1:21-cv-00904-TWT Document 1 Filed 03/04/21 Page 2 of 10




                                          3.

      This is an action arising out of a traffic crash that occurred on March 19,

2020, involving Frederick Green and a postal truck operated by Mr. Moutrey and

the USPS.

                                          4.

      This action is brought pursuant to the Federal Tort Claims Act, 28 U.S.C. §

2671, et seq. (hereinafter “the FTCA”).

                                          5.

      The USPS is an independent establishment of the executive branch of

Defendant United States of America. 39 U.S.C. § 201. The USPS is within the

FTCA.

                                          6.

      In accordance with Fed.R.Civ.P. 4(i), Defendant United States of America

(referred to herein as “USPS”) was properly served with process by service of the

Summons and Complaint sent by registered or certified mail to the Civil Process

Clerk, Office of the United States Attorney, 1800 Richard B. Russell Federal

Building, 75 Spring Street, S.W., Atlanta, Georgia 30303.




                                          2
        Case 1:21-cv-00904-TWT Document 1 Filed 03/04/21 Page 3 of 10




                                          7.

      In accordance with Fed.R.Civ.P. 4(i), the Attorney General of the United

States was properly served with process by service of the Summons and Complaint

sent by registered or certified mail to the Attorney General of the United States,

950 Pennsylvania Avenue, N.W., Washington, D.C. 20530.

                                          8.

      By virtue of the facts set forth in this Complaint, this Court has jurisdiction

pursuant to 28 U.S.C. § 1346.

                                          9.

      Venue for this action is proper in this Court pursuant to 28 U.S.C. §§ 1391

and 1402.

                                          10.

      On or about July 27, 2020, an Administrative Claim form was sent by

overnight mail to the USPS in accordance with the FTCA for $234,363.50.

                                          11.

      Mr. Green’s Administrative Claim was properly and timely presented to the

USPS.




                                         3
       Case 1:21-cv-00904-TWT Document 1 Filed 03/04/21 Page 4 of 10




                                          12.

      More than six months has passed since the filing of Mr. Green’s

Administrative Claim with the USPS.

                                          13.

      To date, the USPS has not responded to the claim in accordance with 28

U.S.C. § 2675.

                                          14.

      This action is timely filed.

                                          15.

      All conditions precedent to the filing of this action have been met.

                                       Facts

                                          16.

      On March 19, 2020, at approximately 5:41 p.m. Mr. Green was traveling

southbound on McFarland Parkway in Forsyth County, Georgia.

                                          17.

      At that same time and place, Mr. Moutrey, while driving a USPS truck

within the course and scope of his employment with USPS was also traveling

southbound on McFarland Parkway.




                                         4
        Case 1:21-cv-00904-TWT Document 1 Filed 03/04/21 Page 5 of 10




                                         18.

       At the time, Mr. Moutrey was driving a 2001 Grumman mail delivery truck

owned and operated by the USPS.

                                         19.

       Suddenly, and without warning, Moutrey unlawfully attempted a left lane

change. In so doing, he recklessly drove into the path of Mr. Green’s vehicle,

causing a collision between the vehicles. Mr. Moutrey was cited at the scene for

making an improper lane change in violation of Georgia Statute O.C.G.A. § 40-6-

123.

                                         20.

       As a direct result of Mr. Moutrey’s negligence, Mr. Green suffered injuries

which required medical treatment.

                                         21.

       Mr. Green incurred the following reasonable and necessary medical

expenses:

       Emory Clinic:                              $ 223.00

       Barbour Orthopedic                         $ 10,293.42

       Emory University Hospital                  $ 845.00

       Georgia Injury and Spine Center            $ 4,275.00


                                         5
        Case 1:21-cv-00904-TWT Document 1 Filed 03/04/21 Page 6 of 10




                                           22.

      Mr. Green has suffered significant past pain, suffering and mental anguish

and will continue to experience significant future pain, suffering and mental

anguish.

                                           23.

      Mr. Green has suffered a loss of his capacity to earn a living.

                                           24.

      All the above-referenced damages were proximately caused by the

negligence of Mr. Moutrey.

                              Count One - Negligence

                                           25.

      Plaintiff reasserts and re-alleges the allegations contained in paragraphs one

(1) through twenty-four (24) above as if fully set forth herein.

                                           26.

      At all times material hereto, Mr. Moutrey and USPS owed Plaintiff a duty to

operate his vehicle in an ordinary careful and non-negligent manner and to follow

the laws of the State of Georgia and the rules of the road.

                                           27.




                                          6
        Case 1:21-cv-00904-TWT Document 1 Filed 03/04/21 Page 7 of 10




      While in the course and scope of his employment with the USPS, Mr.

Moutrey breached those duties and was negligent in at least the following ways:

            a.     He was driving recklessly in violation of Georgia Statute

                   O.C.G.A. §40-6-390 which is negligence per se;

            b.     He failed to keep a proper and diligent lookout;

            c.     He failed to keep proper control of his vehicle;

            d.     He failed to take reasonable steps to avoid the collision at issue;

            e.     He failed to properly signal when changing lanes in violation of

                   Georgia Statute O.C.G.A. § 40-6-123 which is negligence per

                   se;

            f.     He was otherwise negligent by failing to use ordinary care and

                   by failing to employ prudent conduct while driving in violation

                   of Georgia Statute O.C.G.A. § 40-6-241 which is negligence

                   per se;.

                                          28.

      As a direct result of the negligence Mr. Moutrey and USPS, Mr. Green

endured personal injury and pain and suffering, both physical and emotional.

                                          29.




                                          7
        Case 1:21-cv-00904-TWT Document 1 Filed 03/04/21 Page 8 of 10




      By virtue of the negligence of Mr. Moutrey and USPS, Defendant USA is

liable to Mr. Green for the damages resulting from that negligence, including, but

not limited to, hospital bills, medical bills, lost wages, loss of earning capacity,

mental anguish, and conscious pain and suffering under a theory of agency and

respondeat superior.

               Count Two - Negligent Entrustment and Supervision
                                           30.

      Plaintiff hereby reasserts and re-alleges the allegations contained in

paragraphs one (1) through twenty-nine (29) above as if fully set forth therein.

                                          31.

      As Mr. Moutrey’s employer, Defendant had a duty to supervise Mr. Moutrey

in a reasonably prudent fashion, as well as a duty not to entrust a motor vehicle to a

person who is incompetent to drive by reason of physical or mental condition, or

by a known habit of recklessness.

                                          32.

      On the day of the wreck, Defendant negligently entrusted the postal truck to

Mr. Moutrey.

                                          33.



                                          8
        Case 1:21-cv-00904-TWT Document 1 Filed 03/04/21 Page 9 of 10




      Defendant knew or should have known that Mr. Moutrey was not qualified,

not properly trained, and/or otherwise not safe to drive.

                                           34.

      Defendant as otherwise negligent in supervising Mr. Moutrey and entrusting

Mr. Moutrey with a USPS postal delivery truck.

                                           35.

      As a direct result of Defendant’s negligent entrustment and negligent

supervision of Mr. Moutrey, Mr. Green suffered damages, including hospital bills,

medical bills, lost wages, loss of earning capacity, mental anguish, and conscious

pain and suffering, both physical and emotional.

                                           36.

      By virtue of Defendant’s negligent entrustment and negligent supervision of

Mr. Moutrey, Defendant is liable to Mr. Green for all the damages resulting from

that negligence, including but not limited to hospital bills, medical bills, lost

wages, loss of earning capacity, mental anguish, and conscious pain and suffering.

      WHEREFORE, Plaintiff requests the following:

      a.     That Defendant be served with process;




                                          9
        Case 1:21-cv-00904-TWT Document 1 Filed 03/04/21 Page 10 of 10




      b.     That Plaintiff, Frederick Green have and recover from Defendant

USA an amount shown by the evidence to fully compensate for his injuries,

including but not limited to hospital bills, medical bills, lost wages, loss of earning

capacity, mental anguish, and conscious pain and suffering; and

      c.     That Plaintiff have such other and further relief to which he may be

entitled as determined at the trial of this case.

      Dated this 4th day of March 2021.

                                         HAMILTON FIRM, LLC

                                         /s/ Richard P. Hamilton
                                         Richard P. Hamilton
                                         GEORGIA BAR NUMBER 321274
                                         ATTORNEY FOR PLAINTIFF
3330 CUMBERLAND BOULEVARD
SUITE 500
ATLANTA, GA 30339
PHONE - 404-331-3032
FAX - 404-601-5157
rich@hamilton-firm.com




                                           10
